[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________                           FILED
                                                                      U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                     No. 06-11431                          November 29, 2006
                               ________________________                  THOMAS K. KAHN
                                                                               CLERK
                         D. C. Docket No. 04-00971-CV-CO-W

GEORGE W. HALL,

                                                                          Plaintiff-Appellant,

                                            versus

MICHAEL JOHANNS,
Secretary United States Department
of Agriculture,

                                                                        Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                   (November 29, 2006)

Before BIRCH and BLACK, Circuit Judges, and PRESNELL,* District Judge.

PER CURIAM:

       *
         Honorable Gregory A. Presnell, United States District Judge for the Middle District of
Florida, sitting by designation.
      Assuming, without deciding, that Title VII’s analytical framework applies to

retaliation claims under the Equal Credit Opportunity Act (ECOA), we affirm the

district court’s grant of summary judgment in favor of Appellee.

      Under Title VII’s analytical framework, where a plaintiff relies on

circumstantial evidence, the plaintiff first must establish a prima facie case of

retaliation. See Cooper v. Southern Co., 390 F.3d 695, 724–25 (11th Cir. 2004).

The defendant then must rebut the plaintiff’s prima facie case by producing a

legitimate, nondiscriminatory reason for his action. Id. at 725. If the defendant

articulates such a reason, the burden returns to the plaintiff to establish the reason

offered by the defendant is pretext. Id.

      To establish a prima facie case of retaliation under the ECOA, a plaintiff

must show: (1) the plaintiff participated in a protected activity; (2) the plaintiff

suffered an adverse credit action; and (3) there is a causal connection between the

protected activity and the adverse credit action. See Maniccia v. Brown, 171 F.3d

1364, 1369 (11th Cir. 1999).

      After oral argument and a thorough review of the record, we determine

Appellant failed to establish a prima facie case of retaliation. Specifically,

Appellant failed to establish a causal connection between his participation in the

protected activity and the adverse credit action. While Appellee had knowledge of

                                           2
Appellant’s participation in the protected activity, Appellant failed to provide

evidence that his participation in the protected activity and the adverse credit

action were related. See Gupta v. Fla. Bd. of Regents, 212 F.3d 571, 590 (11th

Cir. 2000) (explaining that to establish a causal connection, a plaintiff must show

that the decision-makers were aware of the protected conduct and that the

protected activity and the adverse action were at least somewhat related).

Additionally, even if Appellant established a prima facie case of retaliation,

Appellant failed to show the legitimate, nondiscriminatory reason offered by

Appellee was pretext. Accordingly, we affirm the district court’s grant of

summary judgment in favor of Appellee.

      AFFIRMED.




                                          3